            Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ROBERT ACHOE                         )
302 Mattawoman Way                   )
Accokeek, MD 20607                   )
                                     )
              Plaintiff,             )    Case No.: 1:21-cv-01256
                                     )
       v.                            )    Jury Trial Demand
                                     )
GARY GENSLER, CHAIR,                 )
UNITED STATES SECURITIES AND )
EXCHANGE COMMISSION                  )
100 F Street, N.E.                   )
Washington, D.C. 20549               )
                                     )
              Defendant.             )
____________________________________)

                                           COMPLAINT

       Plaintiff Robert Achoe, by and through counsel, hereby files this Complaint for violations

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 633a., against Defendant

Gary Gensler, Chair, United States Securities and Exchange Commission, and for his Complaint

states as follows.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this Complaint pursuant to

28 U.S.C. § 1331, 42 U.S. C. § 2000e, et seq., and 29 U.S.C. § 633a.

       2.      Plaintiff has exhausted all administrative remedies prior to filing suit.

       3.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) in that all or some

events or omissions giving rise to Plaintiff’s claims occurred in this judicial district, and Defendant

may be found in this judicial district.


                                                  1
            Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 2 of 20




                                            PARTIES

       4.      Plaintiff Robert Achoe (hereinafter “Plaintiff”, “Plaintiff Achoe”, or “Mr. Achoe”)

is an African American male, born in August 1962 and was 52 years old at the time of the events

giving rise to this Complaint.

       5.      Defendant Gary Gensler (hereinafter “Defendant”, “SEC”, or the “Agency”) is the

Chair of the United States Securities and Exchange Commission, an administrative agency of the

United States government and an employer within the meaning of the statutes under which Plaintiff

brings his claims.

                                             FACTS

       6.      Plaintiff Robert Achoe began employment at the United States Securities and

Exchange Commission in 2004 as a Paralegal Specialist, SK-12. In November 2011, Plaintiff

Achoe transferred to the position of Management and Program Analyst in the Continuity of

Operations Program (“COOP”) at the SK-12 level in the Office of Security Services (“OSS”),

Office of Support Operations. Plaintiff Achoe was the first fulltime employee in the program. In

this new position, Plaintiff Achoe reported to William Fagen, Chief of the Office of Security

Services.

       7.      In August 2013, Plaintiff’s then-Chief of Security Services, Cedric Drawhorn,

informed Chief Human Resources Officer, the Office of Human Resources, about the need for a

formal position description for a Continuity Specialist for Plaintiff that was parallel to a

Management and Program Analyst position description that Plaintiff had transferred into in

November 2011. In the fall of 2013, the position description was assigned the position description

(“PD”) number SEC0478S, Management and Program Analyst. In the spring of 2015, the then

Chief of Security Services, Kelly Gibbs, a Caucasian female in her thirties, coordinated with: Barry



                                                 2
            Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 3 of 20




Walters, Director, Office of Support Operations; Iris Rossiter, an Attorney Advisor for Office of

Human Resources, Employee Relations; and a member of the “position classification section”

located within the Office of Human Resources, the Plaintiff’s PD. In July 2015, Plaintiff received

a Full Performance Level position description assigned with a new PD number: SEC0478X00,

Management and Program Analyst, SK-0343-12, Full Performance Level. Plaintiff never agreed

to any determination on what the full performance level would be for his position because he was

the first official fulltime employee assigned to the U.S. Securities and Exchange Commission,

Office of Support Operations, Office of Security Services, Continuity of Operations Program

(“COOP”).

       8.      On July 2, 2013, Plaintiff Achoe completed a background investigation for his

position as a Program and Management Analyst (his actual job title was “Management and

Program Analyst”) with the SEC. The background investigation included a credit report that

disclosed delinquent debts.

       9.      On November 27, 2013, Plaintiff Achoe provided to the Agency (Office of

Personnel Security) a copy of an “Approved – Trial Modification Plan” letter from his mortgage

company. This letter provided detailed information concerning “Final – Loan Modification

Approval.” The loan modification notice was presented to then-Office of Security Personnel,

Personnel Security Specialist, Kelly Gibbs, who was promoted to a management role in February

2015 and became Plaintiff Achoe’s second-line supervisor. Upon submission of the approved Trial

Modification Plan letter, Kelly Gibbs demanded to see the final Loan Modification Agreement for

Plaintiff and his wife, which detailed his mortgage loan schedule, payment amount, and interest

rates. Plaintiff Achoe responded to Ms. Gibbs: “Please show me the SEC Financial Regulation or

SEC Policy that entitles you, as a member of Personnel Security, to see that level of detail because



                                                3
          Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 4 of 20




I want to read it for myself.” Ms. Gibbs was unable to produce such a regulation, rule, or policy

because it does not exist within the SEC nor the Office of Personnel Management. Plaintiff Achoe

informed Ms. Gibbs she was not going to get to see the actual Loan Modification Agreement

because neither she nor Personnel Security was entitled to that information. Plaintiff Achoe and

Ms. Gibbs went to then-Chief of Security Services, Cedric Drawhorn, to discuss the matter. Mr.

Drawhorn suggested to Plaintiff Achoe that Plaintiff Achoe provide Ms. Gibbs the additional

information she requested to finalize the background investigation, and Plaintiff Achoe informed

Mr. Drawhorn that just as soon as she produced the regulation, rule, or policy that entitled her to

that information, he would gladly provide the requested information. Mr. Drawhorn then disclosed,

as a former Personnel Security Specialist himself, that no such regulation, rule, or policy existed.

After additional conversation with Mr. Drawhorn, Plaintiff Achoe provided Ms. Gibbs the

requested information. Ms. Gibbs was upset that she was proven to be incorrect in her demand for

Plaintiff Achoe’s financial information and for exposing the illegitimacy of the Financial Watch

program she attempted to impose on Plaintiff Achoe. Ms. Gibbs kept Plaintiff Achoe on the illegal

Financial Watch for the next 12 months. While on the Financial Watch program, Plaintiff Achoe

had to provide proof of monthly payments to the loan servicing company, and Ms. Gibbs

conducted a credit inquiry monthly for each of the next 12 months, thereby negatively

impacting/affecting Plaintiff Achoe’s credit score. Ms. Gibbs singled Plaintiff Achoe out for

discriminatory treatment as an African American male by requiring him to submit to a Financial

Watch program to which Caucasian employees were not required to submit.

       10.     In 2014, Plaintiff Achoe was diagnosed with high blood pressure and high

cholesterol. Plaintiff Achoe’s doctor had prescribed two medications to treat the two medical

conditions. One of the key side effects of one medication causes drowsiness/dizziness when taken,



                                                 4
          Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 5 of 20




depending on other additional medical factors. One afternoon, during Plaintiff Achoe’s lunch hour,

he administered his daily dose of medication, which caused Plaintiff Achoe to briefly doze off in

his chair located in his office. Once Plaintiff Achoe realized he had dozed off (for approximately

one to two minutes), Plaintiff Achoe gathered his composure and noticed that a Physical Security

Branch contractor was standing outside his office window laughing and taking a photo of him in

his office utilizing a smart phone. Plaintiff Achoe informed the contractor that taking pictures like

that was not a laughing matter. The contractor turned towards Plaintiff Achoe and stated: “It was

to me.” Another contractor let out a simple laugh when he heard his office mate’s response to

Plaintiff Achoe. Plaintiff Achoe informed both contractors of his medical condition and of the

medication that he had been prescribed. Plaintiff Achoe went on to explain to both of them, if they

ever see him in his office looking like that, to please come in and check to ensure that he is okay

medically. Plaintiff Achoe then proceeded to inform the then-Chief of Security Services, Cedric

Drawhorn, what happened. Mr. Drawhorn informed contractors that taking photos of someone

without their consent was strictly prohibited. Mr. Drawhorn assured Plaintiff Achoe that he would

speak to their Contracting Officer Technical Representative (“COTR”), Cedric Watson, Office of

Security Services, Physical Security Branch Chief. Following this incident, Plaintiff Achoe

received a report that Ms. Gibbs stated or suggested to management officials that he threatened the

contractors.

       11.     In October 2015, Plaintiff Achoe began reporting to Tawana Harris, Office of

Security Services, Continuity of Operations Branch Chief, an African American female. Plaintiff

Achoe and a Caucasian male both reported to Ms. Harris.

       12.     Shortly after Plaintiff Achoe began reporting to Ms. Gibbs, he advised her that he

has a fear of flying. Occasionally, travel was required for Plaintiff Achoe’s position. The continuity



                                                 5
          Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 6 of 20




program Plaintiff Achoe was assigned to requires team members to interact with the SEC Regional

Offices which are geographically dispersed throughout the United States. On a regular and

recurring schedule, Plaintiff Achoe routinely traveled to Richmond, Virginia to conduct monthly

routine testing of their Critical Classified Communications Systems as required by the COOP

Communications Plan Directive. Also, Plaintiff Achoe, as the Critical Communications Manager,

routinely traveled to Mt. Weather, located in Blueridge, Virginia, to attend quarterly scheduled

classified Communications Managers meetings. While planning a scheduled visit to a contract

vendor facility located in Chicago, Illinois, Plaintiff Achoe informed Ms. Gibbs of his fear of

flying and requested alternative means of travel. Ms. Gibbs did not believe that Plaintiff Achoe

had a legitimate fear of flying and denied his requests to ride Amtrak and Ms. Gibbs denied

Plaintiff Achoe’s request for him to drive his personally owned vehicle (“POV”). Ms. Gibbs

mentioned the amount of money that Plaintiff Achoe would be reimbursed for making the drive

and how it exceeded the cost of a roundtrip airplane ticket. Plaintiff Achoe then offered to sign a

waiver for the reimbursed cost above the cost of a round trip ticket. Plaintiff Achoe also offered to

ride Amtrak because he knew of another SEC employee assigned to the Office of Information

Technology who also has a fear of flying and that employee always uses Amtrak for longer

distance official government travel. Ms. Gibbs denied this request as well.

       13.     In June 2016, Plaintiff was denied his request to drive or ride Amtrak to a system

design meeting to be held in Chicago, Illinois. Ms. Gibbs stated that she did not feel it was in the

best interest of the government for Plaintiff to drive to Chicago and requested that another

employee go instead. Ms. Gibbs outlined her decision further in her email to Plaintiff and Ms.

Harris seeking another person to take Plaintiff’s place for the trip.




                                                  6
          Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 7 of 20




       14.     Plaintiff Achoe was assigned a PD/job description from August 2013 through

June 2015. On June 25, 2015, Plaintiff sent two emails to Ms. Gibbs with Management and

Program Analyst position descriptions attached. Later that same day, Ms. Gibbs emailed Plaintiff

Achoe a new position description: SK-301-13 Emergency Preparedness Specialist. Four days later,

on June 29, 2015, after realizing that the SK-301-13 Emergency Preparedness Specialist position

description included a pay grade increase, Kelly Gibbs replaced the SK-301-13 position

description with a completely new, rewritten SK-343-12 Management and Program Analyst PD.

       15.     On July 1, 2015, Ms. Gibbs contacted Michael Shepler and attached the new

position description, number 0810X00, SK-0343-12, Management and Program Analyst with no

career ladder or promotion potential and asked that the description be assigned to Plaintiff. Michele

Sanchez and Leacha Barnette from the Human Resources office responded to Ms. Gibbs and stated

they would complete the assignment of the position description to Plaintiff. Later that day,

Continuity of Operations Branch Chief, Ms. Harris, emailed a copy of that position description to

Plaintiff stating that it would be “issued to [him] effective today.”

       16.     The SK-343-12 position description includes a high level of complexity, program

specific responsibilities, program capability requirements, a mandatory personnel security

clearance requirement (TS/SCI), along with additional program complexities and requirements. In

comparison, all of Plaintiff Achoe’s colleagues’ position descriptions were titled as “Security

Specialist”—Plaintiff was the only employee in the COOP program whose position description

was not classified as a “Security Specialist.” Their position descriptions did not have program

specific/targeted responsibilities, a high level of complexity, nor program capability requirements.

Also, neither of his program colleagues were required to obtain and maintain a personnel security

clearance (TS/SCI) but, yet all of them had built-in pay grade promotions to SK-13 and a clear



                                                  7
          Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 8 of 20




opportunity for “upward mobility” and “career ladder”; all of Plaintiff’s White colleagues had the

potential for advancement drafted into their position descriptions despite not having the same

position requirements as Plaintiff. Plaintiff’s position description was specifically written to be

different in many important respects from the White employees also assigned to this program.

First, during the time period at issue, neither of Plaintiff’s COOP colleagues, not at the SK-12/13

or SK-14 levels, were cleared at the TS/SCI clearance level. Neither of Plaintiff’s White

colleagues’ official PD consisted of the COOP Program specific language used to describe

Plaintiff’s PD number, 0810X00, SK-343-12, Management and Program Analyst. Their position

descriptions more accurately described the positions being staffed by the Office of Security

Services, Physical Security Branch. As it pertains to “complexity of duties,” it was not stated in

their position descriptions that “all incumbents” must be able to participate in “[c]lassified

briefings, meetings, and exercises relating to Continuity of Operations.” Nor was it stated that the

incumbent shall have, “[s]kill to communicate “highly complex information” to others during face-

to-face meetings, by phone, or email.” Their position descriptions did not state that the incumbent

shall, “[a]ssist in the development, coordination, implementation and assessment of agency-wide

force protection/anti-terrorism, weapons of mass destruction, mass casualty, emergency

preparedness and emergency management training.” Instead of providing equal opportunity,

fairness, and impartiality among all team members, Kelly Gibbs colluded with other members of

management to ensure that Plaintiff Achoe’s new position description did not provide any

possibility of “Upward Mobility” or provide a “Career Ladder” opportunity within the SEC COOP

Program, Office of Security Services, or some other Division or Office within the United States

Securities and Exchange Commission. The new PD drafted by Kelly Gibbs incorporated




                                                8
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 9 of 20




categorically almost every programmatic role, requirement, and responsibility mandated by the

SEC COOP Program without the possibility of upward mobility.

       17.    The new PD included, but was not limited to, the following required skills, abilities,

and capabilities. Neither of Plaintiff Achoe’s colleagues were required to complete any of the

following duties, however both Caucasian employees had higher pay grades than Plaintiff Achoe.

       Program Management
       •      Program Management Oversight and Governance
       •      Administrative Program Maintenance (e.g. Telework Agreements, Corrective
       Action Planning, Support Contracts, etc.)
       •      Classified Equipment or Technology Maintenance (e.g. Sensitive Compartmented
       Information Facility (SCIF) Custodial Access Management, Satellite Phone Maintenance)
       •      Classified Communication Testing Requirements (e.g. Classified Data Systems,
       Faxes, Documents, Satellite Phones, Secure Mobile Devices, HF/ALE, etc.)
       •      Emergency Notification System (Assurance – then the COOP Program System
       Administrator)
       •      Emergency Communications Capability Issuance and Testing (GETS and WPS)
       (then the COOP Program System Administrator)
       •      NC4 Alert System (then the COOP Program System Administrator)

       Analysis
       •     Identification of Mission Essential Functions
       •     Business Process Analysis (BPA)
       •     Business Impact Analysis (BIA)
       •     Risk Analysis

       COOP Program Planning and Evaluation
       •     Stakeholder Engagement/Teamwork
       •     COOP Plan Review and Updating
       •     COOP Plan Evaluation
       •     Continuity Readiness and Reporting (e.g. Monthly, Quarterly and Annual
       Submissions to National Security Staff, etc.)
       •     Test, Training and Exercise Preparation and Execution
       •     After Action Reporting (e.g. Lessons Learned, Corrective Action Plans and
       Implementation Plans, etc.)

       Emergency Site Management
       •    Administrative Planning
       •    COOP Facility/Site Contract Oversite
       •    Equipment Maintenance and Inspection
       •    Event Response and Emergency Ready Preparedness



                                                9
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 10 of 20




       Security Clearance Level
       •      Top Secrete/Sensitive Compartmented Information (TS/SCI)

       Additionally, Plaintiff Achoe had custodial access to the following Classified Data
       Systems.
       •      SEC HQs Classified Data Systems & SCIF Access
       •      Joint Worldwide Intelligence Communications System (JWICS) – SCI Data
       Network Account
       •      Homeland Secure Data Network (HSDN) – Secrete Data Account
       COOP Facility Classified Data Systems
       •      Classified Data Systems & SCIF Access
       •      (GOLD) – SCI Data Account
       •      (SABER) – Secrete Data Account

       18.     Included in Plaintiff’s colleagues was John Rossiter (husband of Iris Rossiter), a

White male who was hired as a contractor to the COOP program without any of the appropriate

qualifications and granted an SK-14 equivalent position. Despite the lack of qualifications, Mr.

Rossiter was granted a contractor’s position without interviewing with the Program Manager of

the contracting firm. Mr. Rossiter was also granted a fulltime position without any internal or

external competition. Mr. Rossiter’s precipitous rise through the promotional ranks only further

highlights this disparity when compared to Plaintiff’s twelve years of dedicated service, remaining

at the SK-12 level for the entire time.

       19.     Plaintiff Achoe was one of only four SEC personnel (throughout the entire SEC)

certified as a Department of Homeland Security (“DHS”) Homeland Secure Data Network

(“HSDN”) Trusted Agent; Plaintiff Achoe was one of only three SEC personnel (throughout the

entire SEC) qualified to conduct Title Globe Communications Testing; Plaintiff Achoe was one of

only six SEC personnel (throughout the entire SEC) qualified to be granted custodial access to the

SEC HQs SCIF and the COOP Facility SCIF; Plaintiff Achoe was the only Contract Officers

Technical Representative (“COTR”) managing 100% of SEC COOP Program support contracts.




                                                10
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 11 of 20




       20.     In the morning hours of February 18, 2016, Ms. Harris was in the office talking to

another team member who sat in the office across from Plaintiff Achoe. Ms. Harris overheard a

phone conversation Plaintiff Achoe was having with an internal stakeholder. Once Ms. Harris

finished her conversation with the team member, she entered Plaintiff Achoe’s office and asked

him (in a whisper) to whom was he speaking. After Plaintiff Achoe identified who was on the call,

Ms. Harris proceeded to inform Plaintiff Achoe (in a sharp tone of voice) that the person that

Plaintiff Achoe was having the phone conversation with was fully aware of that individual’s

responsibilities as the Continuity Coordinator for the Office of Support Operations, and that Ms.

Harris had informed Plaintiff Achoe of the clarification made to the person previously by Plaintiff

Achoe’s supervisor, and there was no reason for Plaintiff Achoe to have a conversation with the

person in regards to this issue. Plaintiff Achoe had no issue with Ms. Harris correcting him about

the unnecessary clarification phone conversation, however, Plaintiff Achoe did take offense to

Ms. Harris’s tone of voice. In response, Plaintiff Achoe stated to Ms. Harris (in a firm voice)

that: “I’m not your child.” Plaintiff Achoe’s office door was open, and a couple of employees

heard the conversation between Ms. Harris and Plaintiff Achoe and went to inform Ms. Gibbs.

       21.     Ms. Gibbs initially had a meeting with Ms. Harris, and then Ms. Gibbs and

Ms. Harris and Plaintiff Achoe had a group meeting to discuss what happened. During the meeting,

both Ms. Harris and Plaintiff apologized for the incident and informed Ms. Gibbs that behavior

would not occur again. At the conclusion of the conversation, Plaintiff Achoe was under the

impression that the matter was resolved.

       22.     On February 19, 2016, Ms. Harris met with Plaintiff for “informal counseling” to

discuss the incident and put the issue behind them. That same day, Ms. Harris emailed Ms. Gibbs

apologizing again and reiterating that neither she nor Plaintiff would, “conduct [themselves] in



                                                11
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 12 of 20




that manner again.” Ms. Harris further elaborated that she did not, “feel threatened or intimidated

by [Plaintiff’s] demeanor during the conversation” and that she and Plaintiff had spoken already

regarding the issue.

       23.     On February 28, 2016, twelve days later, Plaintiff Achoe was informed by Kelly

Gibbs (witnessed by Vicki Clancy, Office of Security Services, Personnel Security Branch Chief)

that he was receiving a Letter of Reprimand. Ms. Gibbs informed Plaintiff Achoe that the reason

he was receiving the Letter of Reprimand was for speaking loudly to his supervisor and being

disruptive to the office. Additionally, Kelly Gibbs decided to issue Plaintiff Achoe a two-year

Letter of Reprimand on a day when she knew that Ms. Harris would not be in the office to possibly

disagree with the action. Instead of allowing this situation to be resolved at that point or seeking

guidance from another supervisor, Ms. Gibbs issued Plaintiff a Letter of Reprimand that would

remain in his official personnel file for two years. The Letter was issued without a formal interview

being conducted or other management officials being consulted. Ms. Harris received no reprimand

for her actions. Plaintiff Achoe notified Ms. Gibbs that he totally disagreed with her

characterization of the conversation between him and Ms. Harris. The Letter grossly

mischaracterized the situation by stating that Plaintiff was, “yelling at [his] supervisor and causing

a workplace disruption.” In addition, the letter stated that if, “[Plaintiff] engaged in the same or

similar misconduct again [he] may be subject to... removal.” Plaintiff explained to Ms. Gibbs that

two years was a disproportionate length of time for a minor disagreement. Plaintiff Achoe

reiterated to Ms. Gibbs that all he did on the day in question was simply inform Ms. Harris that: “I

was not her child.” Plaintiff Achoe was advised that he could be terminated if the Agency

determined that there was a similar incident within a year.




                                                 12
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 13 of 20




       24.     In or around August 2016, Plaintiff Achoe told his supervisor, Ms. Harris, what was

occurring, Ms. Harris initially had some reluctance in believing what Plaintiff Achoe was

describing to her as happening to him.

       25.     In September 2016, one of Plaintiff Achoe’s colleagues informed Plaintiff Achoe

that he witnessed/observed the Chief (Kelly Gibbs), other management employees, and fulltime

employees, as well as various contractors monitoring and eavesdropping on Plaintiff Achoe’s

personal phone conversations and meetings with various stakeholders held in Plaintiff Achoe’s

office. Plaintiff Achoe was informed by Brian Williams, his then-new coworker, that he had

witnessed this activity on various occasions and that he asked Ms. Harris, Plaintiff Achoe’s

supervisor, if there was something going on that he should be aware of. Plaintiff Achoe was

informed by Ms. Harris that Mr. Williams had witnessed this activity on several occasions.

       26.     In October 2016, Plaintiff Achoe’s supervisor prepared an annual performance

appraisal for him and a Caucasian male whom she supervised and submitted both evaluations to

Kelly Gibbs. Ms. Gibbs responded by arbitrarily lowering Plaintiff Achoe’s evaluation but did not

change the evaluation of the Caucasian male employee.

       27.     In December 2016, Ms. Gibbs initiated a second investigation of Plaintiff Achoe

and Ms. Harris, again falsely accusing them of being disruptive in the workplace. Plaintiff Achoe

retained counsel and was forced to attend an interview by an attorney in the Agency’s Human

Resources department, Michelle Englar. Ms. Englar interviewed Plaintiff Achoe in February 2017

under a threat of discipline if he did not agree to be interviewed before March 1, 2017. The Agency

was attempting to substantiate a charge of misconduct to justify taking action to terminate both

Plaintiff Achoe and Ms. Harris within one year of the prior discipline. Because the allegations




                                                13
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 14 of 20




were baseless and Plaintiff Achoe retained counsel, the Agency failed to take any further action

and even failed to notify Plaintiff Achoe of the results of the investigation.

       28.     In June 2017, the Agency designated Aimee Primeaux, a Caucasian female, as

Plaintiff Achoe and Ms. Harris’ first-line supervisor and supported her efforts to have Plaintiff

Achoe and Ms. Harris removed from their positions. Over a period of four months, Ms. Primeaux

began harassing both Plaintiff Achoe and Ms. Harris. On June 30, 2017, Ms. Primeaux requested

that Plaintiff Achoe come to her office to clarify information he had provided to her earlier in the

week. After several questions to Plaintiff Achoe about questions he had already answered, Plaintiff

Achoe became frustrated and commented that Ms. Primeaux did not believe anything he said.

Plaintiff Achoe was threatened with discipline. The harassing and disrespectful treatment

continued for four months. As late as October 2017, Ms. Primeaux continued to harass Plaintiff

Achoe and falsely accused him of misconduct and insubordination each instance he attempted to

respond to her false accusations against him. Ms. Primeaux harassed Ms. Harris on a daily basis

and made false accusations about her performance and placed her on a Performance Improvement

Plan (“PIP”) after supervising her for approximately 120 days.

       29.     On July 2, 2019, Plaintiff Achoe was placed on a Performance Improvement Plan

(“PIP”) without any history of performance issues.

       30.     On September 18, 2019, Plaintiff Achoe received a Memorandum with the subject

being “Administrative Leave” from Jorge Rosa, Branch Chief, Continuity of Operations Branch,

for “Proposed Removal for Unacceptable Performance.”

       31.     On November 5, 2019, Mr. Rosa called Plaintiff Achoe to his office. Mr. Rosa

verbally informed Plaintiff Achoe about his proposed removal and terminated him. After being

informed of his termination, Plaintiff Achoe was immediately escorted to his office by members



                                                  14
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 15 of 20




of the Physical Security Branch, informed that he had five minutes to get his personal belongings

together, and then escorted from the building.

       32.     Plaintiff Achoe was terminated on the basis of his race and due to retaliation for his

prior participation in the EEO process in which he implicated Office of Support Operations senior

management officials, Office of Human Resources Employee Relations (now with the Office of

General Counsel), and senior management officials located in the SEC Office of the Inspector

General, incriminating them in Prohibited Personnel Practice (“PPP”), Retaliation for

Whistleblowing, Retaliation for Protected Activity, Improper Personnel Actions, Nepotism, and

Violations of the Veterans Preference. In addition, two other employees, an SK-17 and an SK-15

were terminated for similar reasons from the exact same unit, Office of Support Operations, Office

of Security Services, Continuity of Operations Branch. Plaintiff Achoe and the two other

employees are all African American, all three of them were terminated by the same senior level

manager(s), and all three of them had filed formal EEO complaints alleging retaliation from the

Office of Support Operations senior management officials, Office of Human Resources Employee

Relations (now with the Office of General Counsel), and senior management officials located in

the SEC Office of the Inspector General, incriminating them in Prohibited Personnel Practice

(“PPP”), Retaliation for Whistleblowing, Retaliation for Protected Activity, Improper Personnel

Actions, Nepotism, and Violations of the Veterans Preference. During the same period, Plaintiff’s

Caucasian male coworkers, including one who threatening a senior official with violence and

others who consistently performed less work than Plaintiff, were retained.

       33.     On June 16, 2020, Plaintiff Achoe filed an internal EEO complaint of

discrimination with the SEC.




                                                 15
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 16 of 20




       34.       On September 3, 2020, the SEC accepted Plaintiff Achoe’s complaint of

discrimination for investigation. The SEC later issued a final decision concluding that it did not

discriminate against Plaintiff Achoe.

                                              COUNT I
                 Violation of Title VII of the Civil Rights Act of 1964, as amended
                                      42 U.S.C. § 2000e, et seq.
                                  (Race and Color Discrimination)

       35.       Plaintiff realleges and incorporates by reference the above paragraphs as if fully

stated herein.

       36.       At all pertinent times, the Defendant was an employer subject to provisions of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

       37.       At all pertinent times, Plaintiff was an employee entitled to protection under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

       38.       Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race and color.

       39.       Defendant, in violation of Title VII of the Civil Right Act of 1964, 42 U.S.C. §

2000e, et seq., knowingly and intentionally subjected Plaintiff to disparate treatment and created

a hostile work environment based on his race and color by: 1) placing Plaintiff on a Performance

Improvement Plan (“PIP”) without any history of performance issues; and 2) terminating

Plaintiff’s employment.

       40.       As a result of such acts, Plaintiff has suffered damages.

       41.       Defendant had no legitimate business reason for any such acts.




                                                  16
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 17 of 20




       42.       Plaintiff is informed and believes, and based thereon, alleges that, in addition to the

practices enumerated above, Defendant may have engaged in other discriminatory practices that

are not yet fully known.

                                              COUNT II
                 Violation of Title VII of the Civil Rights Act of 1964, as amended
                                      42 U.S.C. § 2000e, et seq.
                                             (Retaliation)

       43.       Plaintiff realleges and incorporates by reference the above paragraphs as if fully

stated herein.

       44.       At all pertinent times, the Defendant was an employer subject to provisions of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

       45.       At all pertinent times, Plaintiff was an employee entitled to protection under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

       46.       Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because such individual filed a complaint of discrimination.

       47.       Defendant, in violation of Title VII of the Civil Right Act of 1964, 42 U.S.C. §

2000e, et seq., knowingly and intentionally subjected Plaintiff to retaliation and a retaliatory

hostile work environment after he complained about discrimination by: 1) placing Plaintiff on a

Performance Improvement Plan (“PIP”) without any history of performance issues; and 2)

terminating Plaintiff’s employment.

       48.       As a result of such acts, Plaintiff has suffered damages.

       49.       Defendant had no legitimate business reason for any such acts.




                                                   17
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 18 of 20




       50.       Plaintiff is informed and believes, and based thereon, alleges that, in addition to the

practices enumerated above, Defendant may have engaged in other retaliatory practices that are

not yet fully known.

                                           COUNT III
                     Violation of the Age Discrimination in Employment Act
                                         29 U.S.C. § 633a
                                       (Age Discrimination)

       51.       Plaintiff realleges and incorporates by reference the above paragraphs as if fully

stated herein.

       52.       At all pertinent times, the Defendant was an employer subject to provisions of the

Age Discrimination in Employment Act, 29 U.S.C. § 633a.

       53.       At all pertinent times, Plaintiff was an employee entitled to protection under the

Age Discrimination in Employment Act, 29 U.S.C. § 633a.

       54.       The Age Discrimination in Employment Act, 29 U.S.C. § 633a, provides that, in

executive agencies of the United States, all personnel actions affecting employees or applicants

for employment who are at least 40 years of age shall be free from discrimination based on age.

       55.       Defendant, in violation of the Age Discrimination in Employment Act, 29 U.S.C.

§ 633a, knowingly and intentionally subjected Plaintiff to discrimination and created a hostile

work environment based on his age by: 1) placing Plaintiff on a Performance Improvement Plan

(“PIP”) without any history of performance issues; and 2) terminating Plaintiff’s employment.

       56.       As a result of such acts, Plaintiff has suffered damages.

       57.       Defendant had no legitimate business reason for any such acts.

       58.       Plaintiff is informed and believes, and based thereon, alleges that, in addition to the

practices enumerated above, Defendant may have engaged in other discriminatory practices that

are not yet fully known.


                                                   18
         Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 19 of 20




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Achoe prays as follows:

       A.        That the Court issue an Order declaring Defendant violated Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Age Discrimination in Employment Act,

29 U.S.C. § 633a, and declaring Plaintiff eligible to receive equitable and other relief;

       B.        Enter judgment against Defendant;

       C.        Issue a permanent injunction prohibiting Defendant from engaging in any further

acts of discrimination, retaliation and interference with prospective business and contractual

relationships;

       D.        Enter judgment in favor of Plaintiff against Defendant for all equitable monetary

damages available under the law including but not limited to back pay and front pay in amounts to

be determined at trial;

       E.        Order Defendant to refrain from any action against Plaintiff, or any other person,

for participating in or supporting this case in any manner;

       F.        Order Defendant, individually and collectively, to pay compensatory and punitive

damages, including back pay and front pay and all lost benefits, and compensatory damages for

emotional distress and hardship created by the Defendant’s discrimination and retaliation;

       G.        Order Defendant to pay Plaintiff’s reasonable attorneys’ fees, expert fees and costs;

and

       H.        Order Defendant to pay pre-judgment and post-judgment interest as provided by

law.




                                                  19
        Case 1:21-cv-01256-JEB Document 1 Filed 05/06/21 Page 20 of 20




Date: March 6, 2021                                 Respectfully submitted,


                                                           /s/ David A. Branch
                                                    David A. Branch, D.C. Bar No. 438764
                                                    Law Office of David A. Branch &
                                                    Associates, PLLC
                                                    1828 L Street, N.W., Suite 820
                                                    Washington, D.C. 20036
                                                    Phone: (202) 785-2805
                                                    Fax: (202) 785-0289
                                                    Email: davidbranch@dbranchlaw.com


                                  JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all claims against Defendant.




                                               20
